Case 19-80579      Doc 29    Filed 09/30/19     Entered 09/30/19 15:12:40        Desc      Page 1
                                               of 2


                       UNITED STATES BANKRUPTCY COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS


IN RE:                                                    )
      KYLE W. SAUTER and                                  )
      LAURA J. SAUTER,                                    ) Case No. 19-80579
                                                          )
              Debtors.                                    ) Chapter 13

                              MOTION TO DISMISS FOR
                         FAILURE TO MAKE PLAN PAYMENTS

       NOW COMES Marsha L. Combs-Skinner, Chapter 13 Standing Trustee for the Trustee’s

Motion to Dismiss for Failure to Make Plan Payments states to the Court as follows:

       1. Marsha L. Combs-Skinner is the duly appointed Trustee for the above captioned case.

       2. This Plan is not confirmed. Proposed Plan payments were to be in the amount of

$1,184.00.

       3. As of the date of the filing of this Motion, the Debtors have failed to make several

payments, as required under the Plan and now owe $3,534.00.

       WHEREFORE, Marsha L. Combs-Skinner, Chapter 13 Standing Trustee, prays that the

Court Grant the Trustee’s Motion to Dismiss Chapter 13 for Failure to Make Plan Payments.

                                             Respectfully Submitted,

                                             /s/Marsha L. Combs-Skinner
                                             Marsha L. Combs-Skinner,
                                             Chapter 13 Standing Trustee in Bankruptcy
                                             108 S. Broadway
                                             P.O. Box 349
                                             Newman, IL 61942
                                             Telephone: 217-837-9730
                                             E-Mail: Marsha@ch13cdil.com
Case 19-80579      Doc 29    Filed 09/30/19    Entered 09/30/19 15:12:40       Desc      Page 2
                                              of 2


                               CERTIFICATE OF SERVICE


        The undersigned hereby certifies that a copy of the foregoing was served upon, Michael
J. Meyers, Attorney for the Debtors, and the United States Trustee, by electronic notification
through ECF on September 30, 2019, and I hereby certify that I have mailed by United States
Postal Service the document to the following non CM-ECF participants:
       Kyle W. Sauter
        Laura J. Sauter
       1731 W. Geneva
       Peoria, IL 61615


                                                   By: /s/ Marsha L. Combs-Skinner
                                                           Marsha L. Combs-Skinner
                                                           Chapter 13 Standing Trustee
